 94304 NLRB No. 15DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Respondent has requested oral argument. The request is denied as therecord, exceptions, and briefs adequately present the issues and the positions
of the parties.2The following unit of the Respondent's employees constitutes an appro-priate unit for the purposes of collective bargaining within the meaning of Sec.
9(b) of the Act:All of the Respondent's production and maintenance employees, including
temporary and part-time employees, at its Kettle Falls, Washington, oper-
ation, excluding office-clerical employees, guards and supervisors, tech-
nical and professional employees as defined in the Labor-Management
Relations Act of 1947, as amended.3All dates will be 1988 unless otherwise noted.Boise Cascade Corporation and Local No. 1136,Western Council of Industrial Workers, Char-
tered by the United Brotherhood of Carpenters
and Joiners of America, affiliated with the In-
land Empire District Council W.C.I.W., AFL±
CIO. Case 19±CA±20044August 15, 1991DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFTAND
DEVANEYOn a charge filed on October 24, 1988, by LocalNo. 1136, Western Council of Industrial Workers,
Chartered by the United Brotherhood of Carpenters
and Joiners of America, affiliated with the Inland Em-
pire District Council W.C.I.W., AFL±CIO (Union), the
General Counsel of the National Labor Relations
Board issued a complaint on March 28, 1989, against
Boise Cascade Corporation, the Respondent. The com-
plaint alleged that the Respondent violated Section
8(a)(1), (3), and (5) of the National Labor Relations
Act by unilaterally granting, and then withdrawing, a
$450 benefit only to nonstriking employees, without
first bargaining with the Union, and by dealing directly
with those employees. The Respondent filed a timely
answer admitting in part and denying in part the alle-
gations of the complaint.On April 21, 1989, the Respondent, the Union, andcounsel for the General Counsel filed with the Board
a stipulation for transfer and of facts, with attachments
and a joint motion to transfer proceedings to the
Board. The parties agreed that the stipulation of facts
with attachments should constitute the entire record in
this case, and that no oral testimony was necessary or
desired by any of the parties. The parties waived a
hearing and the issuance of an administrative law
judge's decision and agreed to submit the case directly
to the Board for findings of fact, conclusions of law,
and a decision and order. On July 27, 1989, the Board
issued an order granting the motion, approving the
stipulation, and transferring the proceeding to the
Board. Thereafter, the General Counsel, the Union, and
the Respondent filed briefs.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.On the entire record in this proceeding,1the Boardmakes the followingFINDINGSOF
FACTI. JURISDICTIONBoise Cascade Corporation, a Delaware corporation,has at all times material engaged in the business of
lumber production at its office and place of business
in Kettle Falls, Washington. During the 12 months pre-
ceding the issuance of the complaint, a representative
period, the Respondent had gross sales of goods and
services valued in excess of $500,000. During the
same period, the Respondent sold and shipped goods
or provided services from its facilities within the State
of Washington, to customers outside the State of
Washington, or sold and shipped goods or provided
services to customers within the State of Washington,
which customers were themselves engaged in interstate
commerce by other than indirect means, of a total
value in excess of $50,000. Also, during the same pe-
riod, the Respondent purchased and caused to be trans-
ferred and delivered to its facilities within the State of
Washington goods and materials valued in excess of
$50,000 directly from sources outside the State, or
from suppliers within the State which, in turn, obtained
goods and materials directly from sources outside the
State. Accordingly, in agreement with the stipulation
of the parties, we find that the Respondent is an em-
ployer engaged in commerce within the meaning of
Section 2(2), (6), and (7) of the Act, and that the
Union is a labor organization within the meaning of
Section 2(5) of the Act.II. THEALLEGEDUNFAIRLABORPRACTICES
A. The FactsThe Respondent has, for many years, recognized theUnion as the exclusive collective-bargaining represent-
ative for a unit of its Kettle Falls employees2and hasembodied such recognition in successive collective-
bargaining agreements, the most recent of which is ef-
fective from August 1, 1988, to August 1, 1991.On or about June 20, 1988,3the Kettle Falls bar-gaining unit employees began honoring sympathy pick-
ets of other Western Council of Industrial Workers
Union Locals whose contracts with the Respondent
had expired. Following the expiration of the Kettle
Falls collective-bargaining agreement on August 1, the
sympathy strike was converted into a primary, eco- 95BOISE CASCADE CORP.4During the strike, the work force generally worked 12-hour shifts and werecompensated for all hours worked including overtime.5The Respondent paid the expenses of out-of-town salaried employees dur-ing the period of their assignment to Kettle Falls, including the expenses of
biweekly trips home.6Just told the crossovers that he was granting their request for a weekendtrip in consideration for their long hours of work and dedication which enabled
the Respondent to meet its contract orders.7It is stipulated that the certificates have a value of $450 each.8Just did not suggest withdrawing the already issued gift certificates at thismeeting.9After learning of the gift certificates to crossovers, the Union apprised itsmembership of the subsequent occurrences and status of the pending unfair
labor practice charge.nomic strike that lasted until about August 20. Ap-proximately 175 unit employees honored the picket
line; however, 9 others, called crossovers, resigned
their membership in the Union during the sympathy
strike and crossed the picket line to return to work.
The Respondent continued to operate during the
strikes, primarily with supervisors and salaried employ-
ees from Kettle Falls and other company locations.4During a morning break on about July 25, some ofthe crossovers engaged Regional Manager Dick Just in
a discussion about how salaried employees who lived
out of town, but worked in Kettle Falls on assignments
from other locations, were being compensated.5Thenine crossovers began joking among themselves and
with Just about places they could be assigned to work
which might entitle them to an expense account, or to
spend a weekend at a resort, such as Coeur d'Alene,
Idaho. This trip to a resort became the subject of jok-
ing for several days among the crossover employees
and management. Just eventually told the crossovers
that he could not do what they had asked.Continuing contract negotiations between the Re-spondent and the Union led to a ratification vote, and
on Friday, August 19, the Respondent held informa-
tional meetings with nonstriking employees to an-
nounce that the striking unit members had ratified the
agreement and would return on Monday, August 22.
At these meetings, Just also informed the crossovers of
his decision to send them and their spouses on a week-
end vacation to a resort hotel in Coeur d'Alene,
Idaho,6but instructed them to keep it quiet. Prior toits early October presentation to the crossovers of the
gift certificates covering all hotel and meal expenses,7the Respondent neither notified the Union nor asked it
to meet and bargain about granting awards.The Union learned about the gift certificate awardsduring a grievance-arbitration hearing on October 13,
and on October 24 it filed the subject 8(a)(1), (3), and
(5) charges against the Respondent. The Respondent
requested a meeting with the union committee for No-
vember 16. At this meeting Just apologized for having
``screwed up,'' saying that the certificates were not in-
tended to be used to rub in the noses of union mem-
bers, but rather ``was a `thank you' to these [cross-
over] employees because they had been a tremendous
help during the strike.'' Just also offered some sugges-tions for resolving the unfair labor practice charges.8The charges were not resolved at this meeting.Shortly after the November 16 meeting, but beforeissuance of the subject complaint, the Respondent met
with the crossovers for the purpose of requesting return
of the certificates, again without prior notification or
bargaining with the Union. At the meeting eight un-
used certificates were returned and the Respondent was
subsequently reimbursed the value of the remaining
certificate prior to the issuance of the complaint. The
Respondent notified the Union of the return of the cer-
tificates.9B. Contentions of the PartiesThe General Counsel and the Union contend that theRespondent violated Section 8(a)(5) and (1) of the Act
by unilaterally changing employment terms and condi-
tions, i.e., by granting $450 gift certificates to cross-
overs, and subsequently withdrawing them, and by
dealing directly with its employees. They assert that
the Respondent's conduct also violated Section 8(a)(3)
and (1) by rewarding employees for abandoning the
Union and refraining from striking, and thereby send-
ing a clear message that would tend to discourage
them from engaging in future union or other protected
activity. They accordingly urge that, in addition to
issuing a cease-and-desist order, the Board require the
Respondent to give $450 gift certificates to all unit
employees. They argue that this is the only practical
method of ``restoring the statutorily required equality
of treatment as between employees who engaged in
concerted activity and those who refrained therefrom.
...'' 
Aero-Motive Mfg. Co., 195 NLRB 790, 793(1972), enfd. 475 F.2d 27 (6th Cir. 1973).The Respondent argues for dismissal of the com-plaint as moot, because it apologized to the Union and
recovered the certificates prior to the complaint
issuance, because there is no reasonable expectation
that such conduct will be repeated. Alternatively, the
Respondent asserts that it at all times strictly complied
with the contractual terms and conditions of employ-
ment, which it did not alter by awarding these gifts for
a legitimate business purpose. Finally, the Respondent
contends that an order requiring the award of gift cer-
tificates to all unit employees is punitive and hence ex-
ceeds the Board's statutory authority.C. DiscussionWe find, for the reasons set forth below, that theRespondent's conduct violated Section 8(a)(5) and (1)
of the Act. 96DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
10See Aero-Motive, supra; Swedish Hospital Medical Center, 232 NLRB 16,19 (1977), supp. decision 238 NLRB 1087 (1978), enfd. 619 F.2d 33 (9th Cir.
1980). As in those cases, the evidence here shows that the benefits were not
offered as an inducement for employees to work during the strike.11Member Devaney, in light of this 8(a)(1) finding, and Member Cracraft,as stated in her separate opinion, find it unnecessary to pass on the 8(a)(3)
allegation of the complaint. Chairman Stephens would find the Respondent's
disparate treatment of strikers and nonstrikers violated Sec. 8(a)(3), as well as
Sec. 8(a)(1). Cf. NLRB v. Great Dane Trailers, 388 U.S. 26 (1967).12We reject the Respondent's claim that the evidence is insufficient to showthat it requested the withdrawal of the certificates. The stipulation clearly
states that the meeting it had with the crossovers was for the purpose of re-
questing the return of the certificates and that in fact the unredeemed certifi-
cates were returned at this meeting.It is well settled that employers violate Section8(a)(1) of the Act by granting special benefits to non-
striking employees while depriving strikers of those
same benefits merely because they chose to engage in
strike activity.10Here, the Respondent argues that itssole motive in granting benefits was as a ``thank you''
for work performed during the strike rather than as
punishment of employees for engaging in protected or
union activities. However, in such nonstriker award
cases, the Board predicates the violation finding not on
the Respondent's subjective motivation, but rather on
the objective impact of its action, namely, the tendency
of its current rewards for nonstrikers to interfere with
the employees' future exercise of their right to engage
in protected concerted activities. Accordingly, we find
that the Respondent's grant of the free weekend giftcertificates only to nonstrikers violated Section
8(a)(1).11We further find, contrary to the Respondent, that theaward of a free weekend to the crossover employees
constituted a term and condition of employmentÐbe-
cause it was a benefit related to their job performance,
i.e., their active employment during the strikeÐand
thus was a mandatory subject of bargaining. As the
Respondent admittedly failed to notify or bargain with
its employees' collective-bargaining representative, and
instead dealt directly with the crossover employees
concerning the grant and withdrawal of the gift certifi-
cate benefit,12we find that the Respondent therebyviolated Section 8(a)(5) and (1) of the Act.REMEDYHaving found that the Respondent has engaged inunfair labor practices within the meaning of Section
8(a)(5) and (1) of the Act, we shall order it to cease
and desist and post the appropriate notice.As a remedy for the Respondent's unlawful paymentof the gift certificate benefit, the General Counsel and
Union have requested that this benefit be made avail-
able to both the strikers and nonstrikers, citing Aero-
Motive, supra. We disagree.In Aero-Motive, the Board ordered that $100 bo-nuses which the employer had unlawfully paid to its
employees who had crossed the picket lines be also
paid to its striking employees. In that case, however,the Respondent did not request the return of the bo-nuses, and in fact the bonuses were not returned by the
crossovers. In that situation, the Board considered and
rejected as a remedy the requirement that the Respond-
ent rescind all bonus payments as a means of restoring
the statutorily required equality of treatment of striking
and nonstriking employees, on the ground that
recission would be impractical and would create great-
er discord among the employees than that currently ex-
isting as a result of the employer's wrongful action.
The court of appeals affirmed the Board's remedy,
stating, ``Further, there appears to be no practical alter-
native to the remedy prescribed by the Board.'' NLRBv. Aero-Motive Mfg. Co., 475 F.2d at 28. The GeneralCounsel and the Union also cite, to the same effect,Swedish Hospital Medical Center, supra. In that case,however, as in Aero-Motive, the Respondent did not at-tempt to remedy its unlawful conduct, which consisted
of providing nonstrikers and crossovers with a com-
pensatory day off with pay in appreciation for their
working during the strike.In constrast to the employers in those cases, the Re-spondent here rescinded the gift certificate benefits
prior to the issuance of the complaint. Although it is
true, as our dissenting colleague points out, that the re-
scission was unlawful insofar as it was done without
advance bargaining with the Union, the fact remains
that the rescission mitigated the impact of the unlawful
conduct insofar as it interfered with the Section 7
rights of strikers in violation of Section 8(a)(1) of the
Act. Thus, the remedy granted in Aero-Motive andSwedish Hospital, ordering the respondent employer togrant benefits to the entire unit is not needed in the
present case in order to eliminate a divisive difference
between strikers and nonstrikers in their terms and
conditions of employment. As for the 8(a)(5) violation,
we believe that a cease-and-desist order is sufficient.
This is not a case, like Bellingham Frozen Foods, 237NLRB 1450, 1467 fn. 30 (1978), cited by our col-
league, involving benefits granted to unit employees
unilaterally, but on a nondiscriminatory basis. In such
cases the Board makes clear that, absent a request by
the employees' union representative to bargain over a
particular grant of benefits, the Board's order is not to
be construed as requiring the employer to rescind ben-
efits. When benefits are in the hands of employees and
the only unlawfulness in their original grant is that the
union was not consulted, it makes sense to leave it at
the option of the union whether to leave things as they
are or to reopen the subject and bargain over the par-
ticular grant. A Board order requiring a change in the
status quo to the detriment of all the employees would
not effectuate the purposes of the Act. Our Order in
the present case does not do that.A different result would undoubtedly be called forin this case had the Respondent's effort to rescind the 97BOISE CASCADE CORP.13If this Order is enforced by a judgment of a United States court of ap-peals, the words in the notice reading ``Posted by Order of the National Labor
Relations Board'' shall read ``Posted Pursuant to a Judgment of the United
States Court of Appeals Enforcing an Order of the National Labor Relations
Board.''1All subsequent dates are in 1988 unless otherwise indicated.2The employees who crossed the picket lines and returned to work.benefit unlawfully granted to the nonstrikers been ac-companied by statements that the benefits had been
properly granted and that the Respondent and the non-
strikers were being unfairly penalized by actions of the
Union. According to the stipulation, however, the Re-
spondent's regional manager admitted to the Union
that he had ``screwed up'' in awarding the vacation
certificates to the nonstrikers. In the unusual cir-
cumstances of this case, then, we find it unnecessary
to direct that every unit employee be awarded a $450
vacation gift certificate. Accordingly, we shall grant
only a cease-and-desist order to remedy the Respond-
ent's violations.CONCLUSIONSOFLAW
1. The Respondent, Boise Cascade Corporation, isan employer engaged in commerce within the meaning
of Section 2(6) and (7) of the Act.2. The Union is a labor organization within themeaning of Section 2(5) of the Act.3. By granting $450 gift certificate benefits to non-striking employees and denying those benefits to bar-
gaining unit employees who engaged in protected con-
certed activity, the Respondent has violated Section
8(a)(1) of the Act.4. By unilaterally granting and subsequently with-drawing the gift certificate benefits without notifying
or bargaining with the Union, and by dealing directly
with its bargaining unit employees, the Respondent has
violated Section 8(a)(5) and (1) of the Act.ORDERThe National Labor Relations Board orders that theRespondent, Boise Cascade Corporation, Kettle Falls,
Washington, its officers, agents, successors, and as-
signs, shall1. Cease and desist from
(a) Granting benefits only to nonstriking employeesand denying those same benefits to employees who en-
gaged in concerted protected activity.(b) Refusing to bargain collectively with Local No.1136, Western Council of Industrial Workers, Char-
tered by the United Brotherhood of Carpenters and
Joiners of America, affiliated with the Inland Empire
District Council W.C.I.W., AFL±CIO by refusing to
notify and bargain with the Union over changes in
terms and conditions of employment of bargaining unit
employees and by dealing directly with bargaining unit
employees.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of
rights guaranteed by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Post at its Kettle Falls, Washington facility cop-ies of the attached notice marked ``Appendix.''13Cop-ies of the notice, on forms provided by the Regional
Director for Region 19, after being signed by the Re-
spondent's authorized representative, shall be posted
by the Respondent immediately upon receipt and main-
tained for 60 consecutive days in conspicuous places
including all places where notices are customarily post-
ed. Reasonable steps shall be taken by the Respondent
to ensure that the notices are not altered, defaced, or
covered by any other material.(b) Notify the Regional Director in writing within20 days from the date of this Order what steps the Re-
spondent has taken to comply.MEMBERCRACRAFT, dissenting in part.I agree with my colleagues that the Respondent'sconduct violated Section 8(a)(1) and (5). Contrary to
my colleagues, however, I would not reward the Re-
spondent for committing an 8(a)(5) violation by with-
holding the monetary award necessary to remedy the
8(a)(1) violation.In June 19881bargaining unit employees began hon-oring other unions' picket lines. In early August the
sympathy strike was converted to an economic strike.
In late August the Respondent and the Union reached
a settlement and the economic strike ended.During the sympathy strike, 9 of approximately 175bargaining unit employees resigned membership in the
Union, crossed the picket line, and returned to work.
When the strike concluded, the Respondent informed
the crossover employees2that the Company intendedto give them certificates worth $450, but told them to
``keep this decision quiet.'' In early October the Re-
spondent presented the certificates.On October 13 at an arbitration hearing the Unionlearned about the certificates. On October 24 the
Union filed the instant unfair labor practice charge.In November the Respondent and the Union dis-cussed the unfair labor practice charge but reached no
settlement. A short time after the meeting, the Re-
spondent met with the crossover employees and re-
quested return of the certificates. The crossover em-
ployees returned the certificates, or their value.The Respondent did not notify the Union about itsintention to award the certificates, did not bargain with
the Union before awarding the certificates, did not no-
tify the Union about its decision to withdraw the cer-
tificates, and did not bargain with the Union before ob-
taining the return of the certificates. 98DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3Because the remedy I would order for these violations encompasses theremedy that would be required for an 8(a)(3) violation, I find it unnecessary
to address the complaint's 8(a)(3) allegation.4See also Desert Inn Country Club, 282 NLRB 667, 668 (1987); RubatexCorp., 235 NLRB 833, 835 (1978), enfd. 601 F.2d 147 (4th Cir. 1979); andSwedish Hospital Medical Center, 232 NLRB 16 (1978), 238 NLRB 1087(1978), enfd. 619 F.2d 33 (9th Cir. 1980).5The complaint issued in March 1989.6The majority states that awarding a $450 benefit to all employees wouldbe ``akin to a penalty,'' citing Republic Steel Corp. v. NLRB, 311 U.S. 7, 9±12 (1940). In its subsequent decision in NLRB v. Seven-Up Bottling Co., 344U.S. 344, 348 (1953), the Supreme Court cautioned against engaging in a se-
mantic debate concerning what is ``remedial'' and what is ``punitive.'' The
Court stated:I agree with my colleagues that the Respondent vio-lated Section 8(a)(5) by granting the crossover employ-
ees the certificates in October and by withdrawing thecertificates in November without notifying or bargain-
ing with the Union about either action. I also agree
that granting the certificates to crossover employees
and denying the same benefit to striking employees
tends to interfere with employees' future exercise of
the right to engage in protected strike activity in viola-
tion of Section 8(a)(1).3I disagree, however, with my colleagues' refusal torequire the Respondent to grant certificates to all bar-
gaining unit employees. I believe requiring the Re-
spondent to provide the benefit to all unit employees
is the only remedy for the violations in this case that
accords with Board precedent.In Aero-Motive Mfg. Co., 195 NLRB 790 (1972),enfd. 475 F.2d 27 (6th Cir. 1973), cert. denied 414
U.S. 922 (1973), the Board found an employer violated
the Act by paying bonuses to employees who refused
to engage in a strike. The Board's remedy, which was
fashioned to restore the statutorily required equality of
treatment between employees, was to require the re-
spondent to pay an equivalent amount to employees
who engaged in the strike. Id. at 793.4In attempting to distinguish Aero-Motive, the major-ity relies solely on the Respondent's rescinding of the
certificates before the complaint issued,5claiming therescission serves to mitigate the impact of the unlawful
conduct. For the following reasons, I do not find this
distinction legally significant in the circumstances of
this case.First, absent the Respondent's rescission of the cer-tificates, there can be no doubt that the Aero-Motiveremedy would be warranted here to undo the effects of
the Respondent's violation of Section 8(a)(1). As stat-
ed above, the majority finds, and I agree, that the Re-
spondent's rescission of the certificates violated Sec-
tion 8(a)(5). Therefore, by withholding the Aero-Mo-tive remedy because the Respondent rescinded the cer-tificates, the majority is rewarding the Respondent for
committing an additional unfair labor practice. In my
view, the Board should not ``permit the wrongdoer to
profit by its illegal acts.'' Packerland Packing Co.,185 NLRB 653, 654 (1970), quoting Showell PoultryCo., 105 NLRB 580, 581 (1953). Accord: IndustrialAcoustics Co. v. NLRB, 912 F.2d 717 fn. 3 (4th Cir.1990).Second, it is well established that the Board doesnot require an employer to rescind benefits that were
unlawfully granted. Bellingham Frozen Foods, 237NLRB 1450, 1467 fn. 30 (1978). The reason for this
Board Rule is ``to avoid use of the Board's processes
to deprive employees of a benefit already conferred.''
Ibid. In this case, the Respondent granted the benefitto the crossovers after first telling them to ``keep [it]
quiet'' and then withdrew the benefit once the Union
filed an unfair labor practice charge. Had the Union
never filed an unfair labor practice charge, it is clear
that the crossovers would have enjoyed the benefit of
the $450 certificates. On this record, the conclusion is
inescapable that the Respondent deprived employees of
a benefit because their bargaining representative in-
voked the Board's processes. Under Board policy as
set forth in Bellingham, such a result should not bepermitted to stand.Third, an effect of my colleagues' decision is pre-cisely one the Board attempted to avoid in Aero-Mo-tive. In that case, the Board found that the employer'sgrant of a special bonus to nonstrikers ``created a divi-
sive wedge in the work force.'' 195 NLRB at 792. The
Board stated that ordering rescission of the benefit
would ``create greater discord among the employees''
than that which currently existed. 195 NLRB at 793.
In this case, the Respondent similarly granted a special
benefit to employees who refrained from the strike.
Then, after the Union filed the instant charge, the Re-
spondent rescinded the benefit, an act which is not
only independently violative of the statute, but which
also serves to further alienate the crossovers from the
Union and perpetuate the division within the bargain-
ing unit caused by the Respondent's initial unfair labor
practice. Contrary to my colleagues, I believe the Re-
spondent's subsequent unlawful withdrawal of the cer-
tificates reinforces the need for the Aero-Motive rem-edy rather than mitigates the impact of the initial un-
lawful grant.Finally, the majority's so-called distinction will en-courage the commission of similar unfair labor prac-
tices. Today's decision advises employers they need
not be concerned about violating the Act by rewarding
employees for crossing a picket line because if caught
an employer may avoid the Aero-Motive remedy sim-ply by unilaterally rescinding the unlawful grant of
benefit. Indeed, this is what happened in this case: The
Respondent ``mitigated'' its unfair labor practice by
committing another unfair labor practice, the latter of
which is the very act the majority relies on the reason
for providing no monetary award.6 99BOISE CASCADE CORP.It seems more profitable to stick closely to the direction of the Act byconsidering what order does ... and what order does not, bear appro-

priate relation to the policies of the Act.As discussed above, my colleagues' Order bears no appropriate relation tothe policies of the Act because it rewards the Respondent for its own mis-
conduct, places the onus for the loss of the benefit on the Union, and encour-
ages employers to commit unfair labor practices.In sum, I believe that the Aero-Motive remedy ap-plies to the facts of this case. As in Aero-Motive, theonly way of restoring the statutorily required equality
of treatment between employees is to require the Re-
spondent to provide all unit employees the $450 cer-
tificate or its equivalent.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
grant benefits to nonstrikers and denythose same benefits to employees who engage in pro-
tected concerted activity.WEWILLNOT
refuse to bargain collectively withLocal No. 1136, Western Council of Industrial Work-
ers, Chartered by the United Brotherhood of Car-
penters and Joiners of America, affiliated with the In-
land Empire District Council W.C.I.W., AFL±CIO by
refusing to notify and bargain with the Union over
changes in terms and conditions of employment of bar-
gaining unit employees and by dealing directly with
bargaining unit employees.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.BOISECASCADECORPORATION